The opinion of tlie court was filed
Per Curiam.
Although legislative authority be given to impose a tax for a certain purpose, yet if tlie tax levied be clearly in excess of the sum required for that purpose, its collection may be enjoined: St. Clair School Board’s Appeal, 24 P. E. Smith 252. When the tax is levied without authority of law the right to enjoin against its collection is undoubted, ilere the attempt was to levy and collect a building tax in one year, for the purpose of using a portion thus collected to pay a deficit in the general fund for the preceding year. It is settled that the building tax of a sehool district cannot be diverted to ordinary school purposes: German Township School District v. Sangston, Id. 454. The court was clearly right in enjoining the collection of so much of the tax levied for building purposes, as was not needed or intended to be used therefor. When levied as a building tax it must be used in good faith for that purpose alone. Although in form, it may be levied for that purpose, yet, if in fact, there is no expectation or intention of so using tlie greater portion thereof, such excess is without *358authority of law. The rights of tax payers cannot thus be set at nought, and their property be taken from them.
Decree affirmed and appeal dismissed at the costs of the appellants.